Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 2, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pontaoe, US 8,407,866 in view of Hinkle, US 3,462,179.
Regarding Claim 1, Pontaoe discloses an attachment clip assembly comprising: a clip 110 [configured to be coupled with a first component 136], the clip including a hook (hook member) that partially encircles a slot 124; and an attachment member 120 [configured to be coupled with a second component wherein the slot (124) is defined as the opening through which the attachment bar (140) is received into the hook, and [wherein the clip and the attachment member are configured to couple the first component with the second component by rotating one or more of the clip or the attachment member in a first direction relative to the other of the clip or attachment member (figure 3), inserting the attachment bar (140) of the attachment member into the slot (124) defined by the hook of the clip, and then rotating the one or more of the clip or the attachment member in an opposite, second direction (figure 4)]. 
Pontaoe does not explicitly disclose wherein the slot (124) has a width that is larger than a width (height) of the attachment bar (140).
Hinkle teaches a coupling assembly wherein the slot (between segments 30) has a width that is larger than a width of the attachment bar (16; see column 2, lines 59 - 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Pontaoe to include a width that is larger as taught by Hinkle in order to provide a quicker coupling of the hook onto the bar without a press-fitting interference. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clip assembly, the prior art must only be capable of 
Regarding Claim 2, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 1. Pontaoe further discloses wherein the attachment bar (140) of the attachment member includes a top (flat) side, an opposite bottom (flat) side, and opposite lateral sides 146, 148. 
Regarding Claim 3, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 1. Pontaoe further discloses wherein the top side of the attachment bar (140) is a flat surface and the lateral sides (146, 148) of the bar (140) are curved surfaces. The combination does not expressly teach wherein the bottom side of the attachment bar (140) of the attachment member is a curved surface. 
It is common knowledge that a curved surface would reduce friction for an insertion of the hook member, therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the bar (140) of Pontaoe to be slightly 
The examiner further notes that it has been held that changes in shape are of routine skill in the art, and therefore obvious absent persuasive evidence that the claimed shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47); a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167; and that rearrangement of parts is obvious so long as the new arrangement does not modify the (hooking) operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70.
Regarding Claim 4, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 2. Pontaoe further discloses wherein a separation distance between the lateral (flat) sides (the lateral sides are reconsidered the opposite flat sides of the bar 140) of the attachment bar (140) is smaller than a separation distance between the top (146) and bottom (148) sides (the top and bottom are reconsidered the opposite curved sides 146 and 148) of the attachment bar (140; see figure 2).
Regarding Claim 5, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 1. Pontaoe further discloses wherein an inner surface of the hook of the clip assembly extends around the slot (124) by a circumference distance that is large enough to result in the inner surface of the hook to concurrently engage at least three different sides of the attachment bar (140) of the attachment member (see figures 3, 4, 6, 7, 9 and 10). 

Regarding Claim 7, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 1. Pontaoe further discloses wherein the clip is coupled with a first portion of a bag, backpack, pocket, or luggage, and the attachment member is coupled with a second portion of the bag, backpack, pocket, or luggage ("such clips may be used for fastening backpacks, luggage or other articles"; it is inherent that the clip 110 is coupled to a portion of a backpack or luggage and the attachment member 120 is coupled to another portion of said backpack or luggage). 
Regarding Claim 8, Pontaoe discloses an attachment clip assembly comprising: a clip 110 [configured to be coupled with a first portion of an enclosure], the clip including a rigid hook (hook member) that partially encircles a slot 124; and an attachment member 120 [configured to be coupled with a second portion of the enclosure], the attachment member (120) including an elongated attachment bar 140, wherein the slot (124) is defined as the opening through which the attachment bar (140) is received into the hook, and [wherein the clip (110) and the attachment member (120) are configured to couple the first 
Pontaoe does not explicitly disclose wherein the slot (124) has a width that is larger than a width (height) of the attachment bar (140).
Hinkle teaches a coupling assembly wherein the slot (between segments 30) has a width that is larger than a width of the attachment bar (16; see column 2, lines 59 - 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Pontaoe to include a width that is larger as taught by Hinkle in order to provide a quicker coupling of the hook onto the bar without a press-fitting interference. 
Regarding Claim 9, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 8. Pontaoe further discloses wherein the attachment bar (140) of the attachment member includes a top side, an opposite bottom side, and opposite lateral sides 146, 148. 
Regarding Claim 10, see the rejection of claim 3 above.
Regarding Claim 11, see the rejection of claim 4 above.

Regarding Claim 13, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 9. Pontaoe further discloses wherein the hook (member) extends around at least a majority of a circumference defined by the hook (member) such that the clip (110) is required to be oriented at an acute angle (figure 2) relative to the attachment member (120) before the attachment bar (140) is received into the hook (member). 
Regarding Claim 14, see the rejection of claim 7 above.
Regarding Claim 15, Pontaoe discloses an attachment clip assembly comprising: a clip 110 [configured to be coupled with a first portion of a bag], the clip including a hook (member) that partially encircles a slot 124; and an attachment member 120 [configured to be coupled with a second portion of the bag], the attachment member (120) including an elongated attachment bar (140) shaped to fit inside the slot (124) defined by the hook of the clip (110), wherein the slot (124) is defined as the opening through which the attachment bar (140) is received into the hook, and wherein the clip (110) and the attachment member 
Pontaoe does not explicitly disclose wherein the slot (124) has a width that is larger than a width (height) of the attachment bar (140).
Hinkle teaches a coupling assembly wherein the slot (between segments 30) has a width that is larger than a width of the attachment bar (16; see column 2, lines 59 - 61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the slot of Pontaoe to include a width that is larger as taught by Hinkle in order to provide a quicker coupling of the hook onto the bar without a press-fitting interference. 
Regarding Claim 16, the combination of Pontaoe and Hinkle teaches the attachment clip assembly of claim 15. Pontaoe further discloses wherein the attachment bar (140) of the attachment member includes a top side, an opposite bottom side, and opposite lateral sides 146, 148. 
Regarding Claim 18, see the rejection of claim 4 above.
Regarding Claim 17, see the rejection of claim 3 above.
Regarding Claim 19, see the rejection of claim 5 above.
Regarding Claim 20, see the rejection of claim 6 above. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the amendment has necessitated a new ground of rejection presented in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677